DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	This office action is in response to the amendment filed on 01/21/2021.  Claims 1-5, 7-12, 14-19 and 21-23 are pending in this application and have been considered below.  Claims 6, 13 and 20 are cancelled by the applicant.

3.	Applicant arguments regarding the rejection under 35 U.S.C. 103 as being unpatentable over Isokangas et al. (US 20150245365) in view of Lindoff et al. (US 20180332465) have been fully considered but they are not persuasive.  The examiner thoroughly reviewed Applicant’s arguments but firmly believes that the cited reference reasonably and properly meets the claimed limitation as rejected.
	Applicant’s argument: Regarding claim 1, the cited references, taken singly or in combination, fail to teach or suggest at least "determine, from capability information reported by a wireless device, that the wireless device: does not support simultaneous transmission on dual uplink carriers due to a potential intermodulation issue associated with a dual connectivity configuration of Long-Term Evolution (LTE) and New Radio (NR) for one or more band combinations; and supports reporting intermodulation issues associated with dual connectivity on LTE and NR; provide an indication that the wireless 
	Examiner’s response: The examiner respectfully disagrees to applicant’s arguments above.  In par 0068, Isokangas teaches “After receiving the indication regarding interference caused by IMD, and the further parameters/information indicated above, the eNB 20 controls in some examples of embodiments of the invention the communications conducted with the UE 10 so as to reduce the interference level. For this, the parameters derived from the indication, such as frequency and PRBs are useful. For example, in some examples of embodiments of the invention, the eNB conducts at least one of the following processings”.  In par 0070 Isokangas teaches “the communication with the UE 10 in the corresponding band (e.g. in LTE B7) is configured as an Scell communication, wherein a simultaneous transmission with the ISM communication (WiFi communication) is avoided by using pre-defined rules and scheduling restriction, in case the UE 10 is working under CA mode”).  Avoiding simultaneous transmission interpreted to be not support simultaneous transmission.
Applicants are remained that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claim.  So the Examiner considers “avoiding simultaneous transmission” to be “not support simultaneous transmission” within the broad meaning of the term.  The Examiner is not limited to Applicant’s definition, which is not specifically set forth in the claims.  In re Tanaka et al., 193 USPQ 139, (CCPA) 1977.

Thus, Isokangas does teach “"determine, from capability information reported by a wireless device, that the wireless device: does not support simultaneous transmission on dual uplink carriers due to a potential intermodulation issue associated with a dual connectivity configuration of Long-Term Evolution (LTE) and New Radio (NR) for one or more band combinations; and supports reporting intermodulation issues associated with dual connectivity on LTE and NR; provide an indication that the wireless device is allowed to report the intermodulation issues" and "determine to configure the wireless 

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-2, 5, 8-9, 12, 15-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Isokangas et al. (US 20150245365) (hereinafter Isokangas) in view of Lindoff et al. (US 20180332465) (hereinafter Lindoff).

    PNG
    media_image1.png
    463
    620
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    467
    648
    media_image2.png
    Greyscale

Regarding claims 1, 8 and 15:
As shown in figures 1-9, Isokangas discloses a base station (see eNB 20 in figure 1), comprising: 
an antenna (par 0034); 
a radio coupled to the antenna (par 0034); and 
a processor coupled to the radio (par 0034); 
wherein the base station (see eNB 20 in figure 1) is configured to: 
determine, from capability information reported by a wireless device (10 in figure 8), that a wireless device (10 in figure 1) (par 0032, 0036, claim 2): 
does not support simultaneous transmission on dual uplink carriers due to a potential intermodulation issue associated with a dual connectivity configuration (see dual connectivity configuration in figure 1) of Long-Term Evolution (LTE) (par 0069) for one or more band combinations (in par 0068, Isokangas teaches “After receiving the indication regarding interference caused by IMD, and the further parameters/information indicated above, the eNB 20 controls in some examples of embodiments of the invention the communications conducted with the UE 10 so as to reduce the interference level. For this, the parameters derived from the indication, such as frequency and PRBs are useful. For example, in some examples of embodiments of the invention, the eNB conducts at least one of the following processings”.  In par 0070 Isokangas teaches “the communication with the UE 10 in the corresponding band (e.g. in LTE B7) is configured as an Scell communication, wherein a simultaneous transmission with the ISM communication (WiFi communication) is avoided by using pre-defined rules and scheduling restriction, in case the UE 10 is working under CA mode”).  Avoiding simultaneous transmission interpreted to be not support simultaneous transmission); and 
supports reporting intermodulation issues associated with dual connectivity on LTE (20 in figures 1 and 9) (in par 0053 Isokangas teaches “the UE sends an indication to the network (e.g. the communication network control element like the eNB) to inform about the interference situation, i.e. that an IDC problem is caused by IMD (e.g. in the form of a new cause code). In other words, when the UE obtains information regarding an IMD caused interference, a corresponding indication is sent to the eNB”) (also see abstract, par 0074); 
provide an indication that the wireless device is allowed to report the intermodulation issues (20 in figures 1 and 9) (in par 0053 Isokangas teaches “when it is determined that an interference situation is present which is caused by an IMD between different communications conducted by e.g. a UE or the like, the UE sends an indication to the network (e.g. the communication network control element like the eNB) to inform about the interference situation, i.e. that an IDC problem is caused by IMD (e.g. in the form of a new cause code)”); 
receive, from the wireless device (10 in figures 1 and 8), an indication that an intermodulation issue associated with dual connectivity on LTE is occurring at the wireless device ) (in par 0017 Isokangas teaches “receiving an indication element for indicating that an interference situation caused by intermodulation distortion exists for a communication element communicating via a set of first communications performed on at least a first and a second frequency and a second communication performed on a third frequency”) (also see abstract, par 0018, 0068); and 
determine to configure the wireless device (10 in figures 1 and 8) to use a single uplink carrier at a time (par 0016-0017) based at least in part on the capability information and the indication of the intermodulation issue (see figures 6-7, abstract, par 0016, 0068).
Isokangas discloses all of the subject matter as described above except for specifically teaching and New Radio (NR).
However, Lindoff in the same field of endeavor teaches and New Radio (NR) (see figures 1-2, par 0039-0043).  

    PNG
    media_image3.png
    331
    447
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use New Radio (NR) network as taught by Lindoff to modify the network system of Isokangas in order to provide 5G coverage within a wider LTE coverage (par 0003) (see KSR rationale: Combining prior art elements according to known methods to yield predictable results). 

Regarding claims 2, 9 and 16:
Isokangas further discloses wherein determining to configure the wireless device (10 in figure 1) to use a single uplink carrier at a time is further based at least in part on an intermodulation order of the potential intermodulation issue (see figures 3 and 6, par 0048).  

Regarding claims 5, 12 and 19:
Isokangas further discloses receive information indicating one or more intermodulation orders (see IMD2 in figure 4) that the wireless device can mitigate from (see figure 4, par 0047-0048), wherein determining-to configure the wireless device to use a single uplink carrier at a time is further based at least in part on the information indicating one or more intermodulation orders (see IMD2 in figure 4) that the wireless device can mitigate (see figure 4, par 0047-0048).

Regarding claims 21 and 22:
Isokangas further discloses wherein the capability information is reported and the indication that the wireless device is allowed to report the intermodulation issues is provided using one of: radio resource control (RRC) signaling (par 0053, 0056); or media access control (MAC) control elements.  


8.	Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Isokangas in view of Lindoff as applied to claims 1, 8 and 15 above and further in view of Kazmi et al. (US 20130051261) (hereinafter Kazmi) Kazmi is disclosed in the IDS filed by applicant on 02/06/2020.

Regarding claim 4, 11 and 18:
Isokangas discloses all of the subject matter as described above except for specifically teaching receive information indicating an amount of receiver sensitivity degradation that the wireless device can mitigate, wherein determining to configure the wireless device to use a single uplink carrier at a time is further based at least in part on the amount of receiver sensitivity degradation that the wireless device can mitigate.
(par 0067, lines 1-11, par 0069-0069), wherein determining to configure the wireless device to use a single uplink carrier at a time is further based at least in part on the amount of receiver sensitivity degradation that the wireless device can mitigate (par 0067, lines 1-11).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the method power backoff as taught by Kazmi to modify the system and method of Isokangas in order to backoff or reduce its maximum transmission power and/or to relax UE requirements in terms of the required receiver reference sensitivity (par 0067) (see KSR: Combining prior art elements according to known methods to yield predictable results). 


9.	Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Isokangas in view of Lindoff as applied to claims 1, 8 and 15 above and further in view of Tidestav et al. (US 20180019784) (hereinafter Tidestav) Tidestav is disclosed in the IDS filed by applicant on 02/06/2020.

Regarding claim 7 and 14:
Isokangas discloses all of the subject matter as described above except for specifically teaching wherein the processor is further configured to cause the base station to, at a later time: determine that the intermodulation issue is no longer occurring at the wireless device; and  Atty. Dkt. No.: 1888-26506Page 56 Kowert, Hood, Munyon, Rankin & Goetzel P.C.configure the wireless device to allow simultaneous use of 
However, Tidestav in the same field of endeavor teaches wherein the processor is further configured to cause the base station to, at a later time: determine that the intermodulation issue is no longer occurring at the wireless device; and  Atty. Dkt. No.: 1888-26506Page 56 Kowert, Hood, Munyon, Rankin & Goetzel P.C.configure the wireless device to allow simultaneous use of multiple uplink carriers based at least in part on determining that the intermodulation issue is no longer occurring at the wireless device (in par 0048 Tidestav teaches “the NW node may determine 602 if the UE is transmitting on its maximum power. If it is not, too low power applied at the UE may be the cause of too low signal-to-interference-and-noise ratio, SINR, and the inter-modulation interference is not considered the probable cause, and the method may proceed without taking any actions against inter-modulation interference. If the UE is determined to be transmitting at its maximum power, the SINR is checked against a threshold. For example, the threshold may be chosen a few dB, e.g. 2-3 dB, below a standard or expected SINR level of the NW node receiver. The threshold may for example be in the magnitude of 10 dB. If the SINR is above the threshold, interference is not (anymore) considered to be an issue, and the method may proceed without taking any actions against inter-modulation interference”).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the method power control as taught by Tidestav to modify the system and method of Isokangas in order to compensate for the higher interference level (par 0010) (see KSR: Combining prior art elements according to known methods to yield predictable results). 
Allowable Subject Matter
10.	Claims 3, 10, 17 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
11.	The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record, Isokangas does not teach or suggest receive an indication of an amount of power head room for each of a first uplink carrier and a second uplink carrier of the wireless device; determine an effective amount of receiver sensitivity degradation for the wireless device based at least in part on the amount of power head room of the wireless device for Atty. Dkt. No.: 1888-26506Page 55 Kowert, Hood, Munyon, Rankin & Goetzel P.C.each of the first uplink carrier and the second uplink carrier and the intermodulation order of the potential intermodulation issue; and determine to configure the wireless device to use a single uplink carrier at a time further based on the effective amount of receiver sensitivity degradation for the wireless device being above a receiver sensitivity degradation threshold.
The prior art of record, Isokangas also does not teach or suggest at a later time: determining that the intermodulation issue is no longer occurring at the wireless device; and configuring the wireless device to allow simultaneous use of multiple uplink carriers based at least in part on determining that the intermodulation issue is no longer occurring at the wireless device.


Conclusion
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674.  The examiner can normally be reached on Mon-Fri 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KABIR A TIMORY/Primary Examiner, Art Unit 2631